Citation Nr: 1550225	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  14-20 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for onychomycosis of the feet.


REPRESENTATION

Appellant represented by:	African American PTSD Association


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1984 to April 1988 and from June 1989 to August 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the St. Petersburg, Florida Department of Veterans Affairs Regional Office (RO). 


FINDING OF FACT

Onychomycosis has been manifested by discoloration of the toenails and covers less than 5 percent of the total body area.  


CONCLUSION OF LAW

The criteria for entitlement to a compensable disability rating for onychomycosis of the feet have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.118, Diagnostic Codes 7806, 7813 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA, that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to the claims.  The record shows that the Veteran was a mailed letter in July 2010 advising what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The July 2010 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of the claims. 

The Board also finds the Veteran has been provided adequate assistance in response to the claims.  The Veteran's service medical records are of record.  VA medical records have been obtained.  The Veteran has been provided adequate VA examinations.  Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  A coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2015).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

The Veteran's onychomycosis is rated 0 percent disabling pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7813.  Those diagnostic criteria provide that dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris) is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813. 

Although acknowledging the criteria pertaining to Diagnostic Codes 7800-7805, the Board notes that the Veteran's service-connected onychomycosis has not been manifested by any scarring or disfigurement and dermatitis is the predominant disability.  Therefore, Diagnostic Codes 7800, 7801, 7802, 7803, 7804 and 7805 are not for application with regard to this issue. 

Pursuant to Diagnostic Code 7806, dermatitis or eczema warrants a 60 percent rating if it covers more than 40 percent of the entire body, more than 40 percent of exposed areas are affected, or if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the past 12-month period.  Dermatitis or eczema covering 20 to 40 percent of the entire body, affecting 20 to 40 percent of exposed areas, or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period warrants a 30 percent rating.  Dermatitis or eczema covering at least 5 percent, but less than 20 percent, of the entire body; affecting at least 5 percent, but less than 20 percent, of exposed areas; or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period warrants a 10 percent rating.  Dermatitis or eczema covering less than 5 percent of the entire body, affecting less than 5 percent of exposed areas; and requiring no more than topical therapy during the past 12-month period warrants a 0 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7806.

On August 2010 VA examination, the Veteran reported that his toe fungus began during active service, which was treated with oral medication.  He denied any current medication use for the toe fungus problem.  The examiner noted a diagnosis of moderate onychomycosis to all 10 toes, but indicated that the toe fungus had no significant effects on the Veteran's occupation.   

A September 2011 private treatment record notes that on physical evaluation, the Veteran's toenails were extremely mycotic and dystrophic.  

On February 2014 VA examination, the Veteran reported that his onychomycosis symptoms had returned.  On physical examination, it was noted that onychomycosis affected less than 5 percent of the total body area and none of the exposed body area.  Eight of the 10 toenails were noted to be discolored, with darkening and thickening.  The examiner noted that the Veteran's onychomycosis did not impact his ability to work.

Based on the evidence of record, the Board finds that a compensable rating for onychomycosis is not warranted.  Onychomycosis does not affect at least 5 percent of the entire body or at least 5 percent of the exposed areas affected.  There is no evidence that he has undergone intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.  There is no evidence of scarring or limitation of function due to onychomycosis.  Therefore, a compensable rating for onychomycosis of the feet is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813.

The Board has considered other diagnostic codes for possible application.  However, there are no diagnostic criteria that could provide for a compensable disability rating of the Veteran's onychomycosis manifestations.  Furthermore, the medical evidence of record shows that the Veteran's complaints of pain in the feet are attributable to service connected bilateral plantar fasciitis, which is rated separately from onychomycosis.

Finally, the Board further finds that an extra-schedular rating is not warranted as the rating clearly contemplates the Veteran's level of service-connected disability and symptomatology.  Thun v. Peake, 22 Vet. App. 111 (2008).  In addition, the record does not show that there is any marked interference with employment or any impairment that required recurrent hospitalizations.  Therefore, the Board finds that referral for extra-schedular consideration is not warranted.

Accordingly, because the preponderance of the evidence is against the claim for a compensable rating for onychomycosis, the claim must be denied.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial compensable rating for service-connected onychomycosis of the feet is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


